Case 2:20-cv-02744-JVS-KES Document 22 Filed 12/01/20 Page 1 of 2 Page ID #:3252



   1
   2
   3                                                                    O
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    HANS JORGEN KARDEL,                         Case No. 2:20-cv-02744-JVS-KES
  12                Petitioner,
  13          v.                                 ORDER ACCEPTING FINAL REPORT
                                                  AND RECOMMENDATION OF U.S.
  14    PATRICK COVELLO, Warden,                       MAGISTRATE JUDGE
  15                Respondent.
  16
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
  19   other records on file herein, and the Final Report and Recommendation of the U.S.
  20   Magistrate Judge. Further, the Court has engaged in a de novo review of those
  21   portions of the original Report and Recommendation (Dkt. 19) to which objections
  22   (Dkt. 20) have been made. The Court accepts the report, findings, and
  23   recommendations of the Magistrate Judge.
  24
  25
  26
  27
  28
Case 2:20-cv-02744-JVS-KES Document 22 Filed 12/01/20 Page 2 of 2 Page ID #:3253



   1         IT IS THEREFORE ORDERED that Judgment be entered denying the
   2   Petition and dismissing this action with prejudice.
   3
   4
   5
   6   DATED: December 01, 2020               ____________________________________
   7                                          JAMES V. SELNA
                                              UNITED STATES DISTRICT JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  2
